Citation Nr: 1311175	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  11-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming that he currently has hearing loss and tinnitus as a result of acoustic trauma he experienced while on active duty serving on an armed merchant ship.  

In order to determine the etiology of the claimed disabilities, VA arranged to have the Veteran examined by an audiologist in August 2010.  The examiner was asked to determine whether it was more likely than not that the hearing loss and tinnitus were due to acoustic trauma in service or due to another cause.  The audiologist diagnosed the presence of hearing loss for VA purposes as well as tinnitus but found that she could not determine the etiology of the hearing loss and tinnitus without resort to speculation.  The rationale was that the Veteran denied post-service occupational noise exposure but worked as a welder.  The examiner wrote that the Veteran did not know when his hearing loss and tinnitus began.  As there was no enlistment or separation examinations, the examiner could not determine if the disorders were linked to military service.  

The Board finds the report of the August 2010 VA examination to be deficient for purposes of the current claims.  The correct standard for the examiner to apply regarding the etiology of the disorder was whether it is at least as likely as not (a 50% or greater probability) that the hearing loss and/or tinnitus was linked to active duty.  The report of the August 2010 VA examination used the standard of whether it was more likely than not (a greater than 50% probability).  It is not apparent to the Board whether the outcome of the etiology opinions would have been different if the examiner had been provided the correct legal standard.  Furthermore, in September 2010, subsequent to the August 2010 examination report, the Veteran submitted a written statement indicating that his hearing loss began as early as the late 1940's or early 1950's.  It is not apparent to the Board whether this history provided by the Veteran would change the outcome of the etiology opinion.  Based on the above, the Board finds a remand is required in order to obtain an updated etiology opinion regarding the hearing loss and tinnitus from an examiner who will consider this pertinent evidence.  

Prior to obtaining the additional etiology opinions, to ensure that all due process requirements are met and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information/evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, the RO should contact the examiner who conducted the August 2010 VA audiological examination and request that she prepare an addendum to the examination report which addresses the following:

a.)  Inform the examiner that the correct standard to be used in determining the etiology of the hearing loss and tinnitus is whether it is at least as likely as not (a 50% or greater probability) that the Veteran has hearing loss and/or tinnitus which is etiologically linked to the Veteran's active duty service.  The examiner must be informed that the Veteran reported his hearing loss began in the late 1940's or early 1950's and that the Veteran is competent to report on when he began to experience hearing loss.  The examiner must indicate if this information changes her prior opinions regarding the etiology of the hearing loss and/or tinnitus.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual  examiner.  If the examiner determines that she cannot provide the requested opinions without another examination of the Veteran, this should be arranged.  

If the examiner who conducted the August 2010 audiological examination is not available, arranged to obtain the requested opinions from another suitably qualified health care professional.  If that examiner determines that he or she cannot provide the requested opinions without another examination of the Veteran, this should be arranged.  

The examiner must set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



